Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is in condition for allowance except for the following formal matters.  
The disclosure is objected to because of the following informalities: Para. [0001] of the specification mentioning the prior filed US patent application should be amended to indicate its issued status.  
The occurrences of the term “group of switches” in claim 17 should be changed to “group of power devices”.
Once the change is made, dependent claims 23, 27, 29-33, and 35, previously withdrawn from examination as being directed to non-elected species, will be rejoined and allowed as being dependent from allowable generic claims.
In correcting the above-discussed deficiencies, care should be taken not to introduce new matter into the application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Information Disclosure Statement
In the attached copy of the information disclosure statement filed April 1, 2020, the non-patent literature cited thereof has been crossed out and has not been considered: no copy of the reference has been provided.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jung Kim/
Primary Examiner, Art Unit 2842